t c memo united_states tax_court albert r and phyllis f dworkin petitioners v commissioner of internal revenue respondent docket no filed date albert r dworkin pro_se mae j lew for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal_revenue_code in effect for the year in issue unless otherwise stated all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transaction in this case is substantially identical to the transaction considered in the provizer case in a notice_of_deficiency respondent determined a deficiency in petitioners' joint federal income taxes in the amount of dollar_figure and additions to tax for that year in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence respondent also determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 the notice_of_deficiency refers to sec_6621 thi sec_2 section was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant continued on date the parties filed a stipulation of settled issues with respect to petitioners' federal_income_tax return the parties stipulated that petitioners are not entitled to any deductions losses investment tax_credits business energy credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the parties further stipulated that the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 on date the parties filed a partial stipulation of settlement regarding interest_income the parties stipulated that interest_income from accounts with the irving trust co in the amount of dollar_figure and interest_income from emigrant savings bank account number in the amount of dollar_figure is includable in petitioners' taxable_income for tax_year the parties also stipulated that interest_income from emigrant savings bank account number in the amount of dollar_figure continued case for simplicity we will refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions is not includable in petitioners' taxable_income for tax_year lastly the parties stipulated that sec_6653 sec_6661 and sec_6621 were not applicable to any of the adjustments set forth in the partial stipulation of settlement after trial respondent conceded a reduction in the sec_6659 addition_to_tax for in the notice_of_deficiency respondent determined a sec_6659 addition_to_tax in the amount of dollar_figure in her reply brief respondent asserted that the sec_6659 addition to petitioners' tax for should be reduced to dollar_figure we consider that respondent has conceded the addition_to_tax under sec_6659 for in excess of the amount of such addition_to_tax in dispute as set forth in respondent's reply brief the issues for decision with respect to petitioners' federal_income_tax for are whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and and whether petitioners are liable for the addition_to_tax under sec_6659 for an underpayment_of_tax attributable to valuation_overstatement findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners resided in longboat key florida when their petition was filed during albert r dworkin petitioner was a semi- retired certified_public_accountant c p a and an investor in real_estate and other entities his spouse petitioner phyllis f dworkin was not employed outside the home during on their federal_income_tax return petitioners reported gross_income from interest dividends business capital_gains and other sources in excess of dollar_figure consequently in the absence of significant deductions or credits they were subject_to payment of federal income taxes in substantial amounts the facts of the underlying transaction in this case are substantially identical to those in provizer v commissioner supra and may be summarized as follows in packaging industries inc pi manufactured and sold seven sentinel expanded polyethylene epe recyclers to eci corp for dollar_figure dollar_figure each of which dollar_figure was paid in cash eci corp in turn resold the recyclers to f g corp for dollar_figure dollar_figure each of which dollar_figure was paid in cash f g corp then leased the recyclers to northeast resource recovery associates northeast a limited_partnership which licensed the recyclers to fmec corp which sublicensed them back to pi all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously we refer to these transactions collectively as the northeast transaction in provizer v commissioner supra we examined the clearwater transaction in the clearwater transaction pi sold six epe recyclers to eci corp for dollar_figure each which in turn resold the recyclers to f g corp for dollar_figure each f g leased the recyclers to a limited_partnership clearwater which licensed them to fmec which sublicensed them to pi the transaction involved herein differs in two respects seven sentinel epe recyclers were sold and leased rather than six and northeast rather than clearwater leased the recyclers from f g and then licensed them to fmec northeast is thus like clearwater occupying the same link in the transactional chain in addition the sentinel epe recyclers considered in this case are the same type of machines considered in the provizer case the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap in petitioner acquired a 908-percent limited_partnership_interest in northeast in exchange for his investment of dollar_figure as a result of the passthrough from northeast petitioners deducted on their federal_income_tax return an operating loss in the amount of dollar_figure and claimed investment tax and business energy credits totaling dollar_figure respondent disallowed petitioners' claimed operating loss and credits related to northeast for taxable_year petitioner albert dworkin is a well-educated and sophisticated businessman investor and tax professional petitioner received a b s degree from new york university and an ll b degree from fordham law school he is a certified_public_accountant c p a and has been admitted to the new york bar petitioner was employed as an internal revenue_agent from to in he joined the accounting firm of david berdon co he became a partner in that firm in while at david berdon co petitioner represented clients by assisting federal examiners in income and estate_tax_return examinations resolved disputes at the district conference and appeals_office levels of the internal_revenue_service irs supervised and assisted in the preparation of tax returns and researched and drafted memoranda addressing tax issues for a number of years petitioner was also a member of the federal taxation committee of the american institute of certified public accountants petitioner left david berdon co in he has since acted as a consultant engaged in various business matters and made numerous business investments between and petitioner held minority interests in different unincorporated entities two of these were oil drilling operations and were real_estate interests from to petitioner held fractional interests in four oil wells in alberta canada petitioner also invested as a limited_partner in five other unincorporated entities from to three of these were real_estate ventures one involved oil wells and the last involved equipment_leasing over the course of his career petitioner has examined a large number of private_placement offering memoranda and has participated in the preparation of such memoranda in petitioner learned of the northeast transaction from raymond grant grant petitioner first became acquainted with grant about when they both worked for david berdon co in new york city after about years grant left david berdon co to enter the mutual_fund business grant became general counsel and senior vice president at waddell reed a large mutual_fund organization in kansas city he returned to new york in the mid-1970's at that time grant became a member of the same tennis and social_club as petitioner during grant was an investment banker an attorney and an accountant he was also the president and percent owner of the stock of eci after learning of the northeast transaction from grant petitioner spoke with richard roberts roberts a businessman and the general_partner in northeast roberts was a 9-percent shareholder in f g and the general_partner in a number of limited_partnerships which leased sentinel epe recyclers grant and roberts were general partners together in other investments and maintained an office together in new york city during roberts served as second vice chairman of the mountain ridge state bank mountain ridge in west orange new jersey as general_partner roberts was personally responsible for the full amount due on the northeast partnership lease petitioner contacted roberts to discuss the northeast transaction petitioner was provided a copy of roberts' individual financial statement dated date the financial statement showed a net_worth for roberts in the amount of dollar_figure petitioner asked his banker joseph dowding dowding to run a background check on roberts and mountain ridge dowding reported that mountain ridge was a small bank and that its president had told him that roberts had a fine business reputation also a financial statement for mountain ridge was forwarded to petitioner petitioner was provided a copy of the offering memorandum for northeast the offering memorandum summarized the northeast transaction and detailed the tax risk factors business risk factors and the business of the partnership inter alia the offering memorandum unambiguously disclosed that both grant and roberts were promoters of northeast appendices to the memorandum include reports of f g's evaluators stanley m ulanoff and samuel z burstein and a draft letter of counsel regarding the tax risks associated with northeast petitioner asked some new york city attorneys about the new york law firm that prepared the draft opinion letter and was satisfied with its reputation the preface to the offering memorandum contained the following emphasized admonition this memorandum and attached appendices is an integral document and must be read in its entirety petitioner had no education or work experience in plastics recycling or plastics materials petitioner did not conduct any independent research as to the value of the sentinel epe recyclers petitioner did not contact either mr ulanoff or mr burstein regarding their evaluation of the recyclers and did not contact any other expert on plastics or engineering opinion in provizer v commissioner tcmemo_1992_177 a test case involving the clearwater transaction this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that petitioner's investment in the sentinel epe recyclers was similar to the investment described in provizer v commissioner supra the underlying transaction in this case the northeast transaction is in all material respects identical to the transaction considered in the provizer case the sentinel epe recyclers considered in this case are the same type of machines considered in the provizer case based on the entire record in this case including the extensive stipulations testimony of respondent's experts and cross-examination of them and petitioner's testimony we hold that the northeast transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiency we note that petitioner has explicitly conceded this issue in a stipulation of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of such concession for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra issue sec_6653 negligence respondent determined that petitioners were liable for the additions to tax under sec_6653 petitioners have the burden of proving that respondent's determination of an addition_to_tax is erroneous rule a 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations in cases involving negligence an additional_amount is added to the tax under sec_6653 such amount is equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 petitioner contends that he was reasonable in claiming deductions and credits with respect to his investment in northeast and asserts that the instant case is distinguishable from provizer v commissioner supra in that petitioner acted reasonably and exercised due diligence in relying on grant roberts and the draft opinion letter in the offering memorandum and petitioners' intent in making the investment was to obtain a stream of rental income generated from the resale and reuse of recycled plastic when petitioners claimed the disallowed deductions and tax_credits they had no knowledge of the plastics or recycling industries and no engineering or technical background petitioner did not independently investigate the economic potential of the sentinel epe recyclers under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 and if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 63_tc_149 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 petitioner first learned of the northeast transaction from grant grant and petitioner worked in the same accounting firm for years in the late 1940's and they were members of the same tennis and social_club during the late 1970's petitioner explained that the shelter rock tennis club was a country club based on tennis it had a restaurant and a bar and it was a social center for its members petitioner stated that he and grant played tennis together and shared social acquaintances and that grant lived quite well somewhat expensively petitioner also noted that he and grant's brother-in-law had been partners in the same accounting firm petitioner was aware that grant had no background knowledge or expertise in the plastics recycling area petitioner testified that before petitioner invested in northeast grant told him that he had investigated the sentinel epe recyclers and that the recycling machine was to the best of his knowledge truly unique petitioner testified that given grant's statement he thought the question of the price of a comparable machine was academic petitioner argues that there should have been no comparable machine in fact there were at least four other plastics recycling machines available during ranging in price from dollar_figure to dollar_figure foremost densilator nelmor weiss densification system regenolux buss- condux plastcompactor and cumberland granulator see provizer v commissioner supra petitioner also contacted roberts petitioner testified that because grant and roberts shared office space and engaged in business transactions together petitioner presumed that grant considered roberts to be a person of suitable moral character and business competence petitioner also stated that he asked roberts whether he expected the irs to question the price of the recyclers for the tax_credits according to petitioner roberts told him he would not be surprised if the irs questioned the purported price of the sentinel epe recyclers but that he believed there would be a compromise reducing the amount of valuation by less than percent petitioner accepted roberts' statement without further question petitioner also claims that he reasonably relied upon the conclusions of the draft opinion letter petitioner contends that the nonrecourse nature of f g's note was not readily apparent in the draft opinion letter and that he would not have made the investment had he been aware that the note was nonrecourse however the nonrecourse nature of the note was clearly stated in two different sections of the main body of the offering memorandum one section was headlined price of the sentinel recyclers to f g and payment terms and the other was headlined f g's purchase of the sentinel recyclers petitioner's reliance on grant and roberts two promoters of northeast was not reasonable in good_faith nor based upon full disclosure the record does not show that either grant or roberts possessed any special qualifications or professional skills in the recycling or plastics industries petitioner's stated reliance on grant in making a substantial investment in a complex transaction stemmed from nothing more than a 2-year shared work environment in the late 1940's and membership in the same country club and social group for a few years during the late 1970's petitioner's reliance on roberts derived almost according to the purchase agreement as described in the northeast offering memorandum of the dollar_figure purchase_price f g would pay dollar_figure in cash at closing with the balance to be paid with a partial recourse note ten percent of the note would be full recourse but such recourse portion would only be due and payable after the nonrecourse portion of the note had been satisfied entirely from petitioner's acquaintance with grant as to petitioner's reliance on the offering memorandum the record indicates that petitioner either did not read the offering memorandum in its entirety or was careless when doing so petitioners' reliance on epsten v commissioner tcmemo_1991_252 is misplaced the taxpayers in epsten invested in a grantor_trust that sold and leased ibm computers the activities of the trust were not an economic sham they had economic_substance there was a reasonable possibility of an economic profit to both the trust and the taxpayers apart from the attendant tax benefits both the trust and the taxpayers had an actual and honest profit objective with respect to the transactions at issue while the taxpayers in the epsten case conceded disallowance of the tax benefits because they were not at risk pursuant to sec_465 the court did not find them negligent under sec_6653 however it was not the taxpayers' reliance on the offering memorandum and other documents that absolved them of negligence rather at the time of their investment there was little case law interpreting the recently enacted sec_465 consequently there were no indications that the professional advice given the taxpayers was not reasonable in the instant case petitioners invested in a transaction that had no economic_substance and neither they nor northeast could have reasonably expected to realize an economic profit there was ample case law and commentary at the time of petitioners' investment addressing the disallowance of tax benefits flowing from transactions lacking economic_substance indeed petitioner testified that had he been aware of the nonrecourse nature of the debt issued by f g he would not have invested in northeast yet the nonrecourse nature of the debt issued by f g was unambiguously disclosed in multiple sections of the offering memorandum more significantly the transaction here was a sham and that was not the case in epsten here petitioner accepted an inflated value of dollar_figure each for machines with an actual value not in excess of dollar_figure and petitioner made no investigation of the valuation the epsten case involving the interpretation of recently enacted law does not support petitioners' investment in a sham_transaction involving inflated valuations without investigation finally petitioners argue that they had a business motive for their investment in northeast independent of any_tax benefits their alleged intent in making the investment was to obtain a stream of rental income generated from the resale and reuse of recycled plastic petitioner was aware that plastics were oil derivatives petitioner argues in general terms that because of the media coverage of a supposed oil crisis in the united_states during he believed that an investment in plastics recycling had good economic potential in addition petitioner argues that the federal government by virtue of the energy tax_credit was encouraging this type of investment petitioner failed to explain how the so-called oil crisis or the media coverage thereof provided a reasonable basis for him to invest in northeast and claim the associated tax deductions and credits instead he testified that he made the decision with respect to northeast primarily as a speculation the offering memorandum noted several business risks associated with northeast including the circumstances that there was no established market for the recyclers that there could be no assurances that the recycled resin pellets would be marketable as new resin pellets and that there could be no assurances that prices for new resin pellets would remain at their then current level moreover during and in addition to the media coverage of the so-called oil crisis there was extensive continuing press coverage of questionable tax_shelter plans 731_f2d_1417 9th cir affg 79_tc_714 furthermore as respondent's expert grossman noted in his written report a increase in crude_oil prices results in only a to increase in the cost of plastic products the anticipated tax benefits on the other hand were stated in the offering materials according to the northeast offering memorandum the projected benefits for each dollar_figure investor were investment tax_credits in of dollar_figure plus deductions in of dollar_figure in the first year of the investment alone petitioners claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits related to northeast totaling dollar_figure while petitioners' investment in northeast was only dollar_figure the direct reductions in their federal_income_tax via the tax_credits equaled percent of their cash investment therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the northeast deal a reasonably prudent person would not conclude without substantial investigation that the government was providing tax benefits so disproportionate to the taxpayers' investment of their own capital a reasonably prudent person would have asked a qualified independent tax adviser if this windfall were not too good to be true 92_tc_827 petitioners have not distinguished their situation from that of the taxpayers in provizer v commissioner supra where the negligence additions to tax were upheld we hold upon consideration of the entire record that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 and respondent is sustained on this issue issue sec_6659 valuation_overstatement respondent determined that petitioners are liable for the sec_6659 addition_to_tax on the portion of their underpayment attributable to valuation_overstatement in respondent's notice_of_deficiency the addition_to_tax under sec_6659 was applied to the entire amount of the disallowed loss and credits resulting in a sec_6659 addition_to_tax in the amount of dollar_figure respondent subsequently reduced the sec_6659 addition_to_tax to apply only to the underpayment attributable to the disallowed credits respondent asserted in her reply brief a reduced sec_6659 addition to petitioners' tax for in the amount of dollar_figure we consider the addition_to_tax under sec_6659 for reduced to correspond to the amount in dispute as set forth in respondent's reply brief a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed an investment_tax_credit and a business_energy_credit based on purported values of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of each recycler was not in excess of dollar_figure therefore if disallowance of petitioners' claimed credits is attributable to the valuation_overstatement petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the credits claimed with respect to northeast sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 affd sub nom 28_f3d_1024 10th cir citing todd v commissioner supra however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 masters v commissioner tcmemo_1994_197 harness v commissioner tcmemo_1991_ see 933_f2d_143 2d cir affg tcmemo_1989_684 in the stipulation of settled issues petitioners conceded that they are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program in todd v commissioner supra and mccrary v commissioner supra we denied application of sec_6659 even though the subject property was overvalued because the related deductions and credits had been conceded or denied in their entirety on other grounds in todd we found that an underpayment was not attributable to a valuation_overstatement because property was not placed_in_service during the years in issue in mccrary we found the taxpayers were not liable for the sec_6659 addition_to_tax when prior to the trial of the case the taxpayers conceded that they were not entitled to the investment_tax_credit because the agreement in question was a license and not a lease in both cases the underpayment was attributable to something other than a valuation_overstatement this court has held that concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax dybsand v commissioner tcmemo_1994_56 instead what is significant is the ground upon which the investment_tax_credit is disallowed or conceded id in petitioners' case there was no argument made and no evidence presented to the court to prove that disallowance and concession of the investment tax_credits related to anything other than a valuation_overstatement to the contrary petitioners stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner tcmemo_1992_177 in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the record in this case plainly shows that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transaction here was a sham and lacked economic_substance consistent with our findings in provizer petitioners stipulated that the northeast partnership had no net equity value that northeast's sole activity lacked any potential for profit and that the northeast transaction therefore lacked economic_substance when a transaction lacks economic_substance sec_6659 will apply because the correct basis is zero and any basis claimed in excess of that is a valuation_overstatement gilman v commissioner supra 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our finding of a lack of economic_substance petitioners conceded that the northeast transaction was similar to the clearwater transaction described in provizer v commissioner supra and that the northeast transaction lacked economic_substance given those concessions and the fact that the record here plainly shows that the overvaluation of the recyclers was the principal reason for the disallowance and concession of the investment tax_credits we conclude that the deficiency caused by the disallowance of the investment credits was attributable to the overvaluation of the sentinel epe recyclers finally we consider petitioners' express argument as to waiver of the penalty at trial and on brief petitioners contested imposition of the sec_6659 addition_to_tax on the grounds that respondent erroneously failed to waive the penalty sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner supra pincite petitioners urged that they relied on grant roberts and the offering memorandum in deciding on the valuation claimed on their tax_return petitioners contend that such reliance was reasonable and therefore respondent should have waived the sec_6659 addition_to_tax we have found that petitioner's purported reliance on grant roberts and the offering memorandum was not reasonable grant and roberts were promoters of northeast and knew nothing about plastics or plastics recycling see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion the evaluators whose reports were appended to the offering memorandum each owned interests in partnerships which leased sentinel epe recyclers the offering memorandum contained numerous caveats including the following no offeree should consider the contents of this memorandum as expert advice each offeree should consult his own professional advisers petitioner did not see a sentinel epe recycler prior to investing in northeast nor did he independently investigate the recyclers petitioners did not have a reasonable basis for the adjusted bases or valuations reflected on their return with respect to their investment in northeast accordingly in this case respondent was correct in finding that petitioner's reliance on the appraisal in the promotional materials was unreasonable the record in this case does not establish an abuse_of_discretion on the part of respondent but supports respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed credits for respondent is sustained on this issue decision will be entered under rule
